Citation Nr: 0402569	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been presented to 
reopen the claim for reconsideration of the forfeiture of VA 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The appellant is the widow of a World War II veteran, who 
actively served from December 1941 to April 1942.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  By RO decision in November 1988, having not found new and 
material evidence, the claim for reconsideration of the 
forfeiture of VA benefits was denied; the appellant did not 
perfect an appeal.

3.  The evidence, submitted since the November 1988 RO 
decision pertinent to the claim for claim for reconsideration 
of the forfeiture of VA benefits based on new and material 
evidence, does not address an unestablished fact necessary to 
substantiate the appellant's claim and the newly submitted 
evidence does not raise a reasonable possibility of 
substantiating her claim.


CONCLUSIONS OF LAW

1.  The November 1988 RO decision, which denied 
reconsideration of the forfeiture of VA benefits, is final.  
38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).

2.  New and material evidence has not been submitted since 
the November 1988 RO decision pertinent to the claim for 
reconsideration of the forfeiture of VA benefits and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
January 2003 Statement of the Case provided to the appellant, 
specifically satisfy the requirement at § 5103A of VCAA in 
that it clearly notifies her of the evidence necessary to 
substantiate her claim.  The RO afforded the appellant with a 
personal hearing in January 2002, at which time, the hearing 
officer informed the appellant of what the record showed and 
advised her of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the hearing officer stated, "We will 
consider all of the evidence which you will submit, including 
the transcript of this hearing.  If additional information or 
evidence is deemed necessary, further development will be 
made." (Transcript (T.) at p.1)  After the appellant 
testified as to the reason she had requested a hearing, the 
hearing officer advised her as follows:  "please be advised 
that forfeiture permanently bars you from receiving any VA 
benefits.  Your misrepresentation as to your true marital 
status constituted fraud.  This caused the forfeiture of your 
benefits.  There is no administrative remedy within the 
jurisdiction of VA for the revocation of the forfeiture 
declared against you.  The death of Mr. A.P. does not have 
anything to do with the forfeiture invoked against you.  Any 
change in your marital status following the forfeiture does 
not restore your entitlement to death benefits.  In order to 
reopen your claim, you have to submit new and material 
evidence which may warrant a change in our previous decision 
of forfeiting your benefit."  (T. at p. 2)   At the time of 
the hearing, the appellant was specifically asked if she had 
any evidence that could reverse the decision to forfeit her 
benefits; she indicated she had nothing more to submit except 
the death certificate of A.P., which she was then informed, 
was already of record.  (T. at p. 2).  Since the hearing, the 
appellant has not indicated the existence of any outstanding 
Federal government record that could substantiate her claim.  
Nor has she referred to any other records that could 
substantiate her claim.  Although a written letter was not 
sent to the appellant, the Board finds that there was no 
prejudice, in that the record indicates that the appellant 
was orally advised of the required information.  In this 
regard, the Board also notes that the record indicates the 
appellant does not read or write English.
The appellant has had ample notice of what might be required 
or helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary. Fraud is defined as an act committed in 
perpetration of one of the above-listed actions. See 38 
C.F.R. § 3.901 (2003).

A forfeiture action is an adversarial process initiated by 
VA. Such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a 
forfeiture. See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000).
The United States Court of Appeals for Veterans Claims has 
stated that such a standard of proof is much higher than the 
typical claims adjudication standard.  In Trilles, 13 Vet. 
App. at 327, the Court pointed out that the "beyond a 
reasonable doubt" standard is a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

Historically, the VA awarded the appellant gratuitous 
National Service Life Insurance and death compensation as the 
veteran's unremarried widow.  By an agency decision dated in 
February 1975, it was determined that the appellant had 
knowingly, intentionally, and deliberately presented and/or 
caused to be furnished to the VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits, under the provisions of Public Law 91-
376, as unremarried widow of the veteran by misrepresenting 
her true marital status.  The agency found that the appellant 
had forfeited all rights, claims, and benefits to which she 
might otherwise be entitled under laws administered by the VA 
except laws pertaining to insurance benefits.  The appellant 
submitted a claim to have the death compensation benefits 
restored in June 1988.  The RO notified the appellant in 
November 1988 that her claim was denied because no new facts 
or findings had been presented, which may serve as a basis 
for reopening her claim.  The appellant filed a Notice of 
Disagreement, which the RO received in August 1989 and 
subsequently responded to in September 1990.  The appellant 
did not perfect her appeal.

At the time of the November 1988 agency decision, the record 
included the following pertinent records:  service 
verification for the veteran, an October 1971 letter from the 
RO to the appellant, a VA Form 21-4138 dated in May 1974 and 
bearing the appellant's thumb print and the signature of two 
witnesses, a field examination report dated in June 1974, a 
certified true copy of a Certificate of Marriage dated in 
June 1974, a copy of Mr. A.E.P.'s certificate of death issued 
by the Republic of Philippines, certifications of  Mr. P's 
death from the Office of the Local Civil Registrar, 
Municipality of Bugallon, Pangasinan, issued in February 
1984, October 1988, an October 1988 certification of Mr. P's 
death by the Barangay Captain S.P., and an October 1988 
certification of Mr. P's death by J.E.R., the municipal mayor 
of Bugallon, Pangasinan.  

The RO's October 1971 letter to the appellant requested 
responses to numerous questions, including, "were you 
married on January 1, 1971?" and "are you married to anyone 
at this time?"  Negative responses to both questions were 
provided in the May 1974 VA Form 21-4138.  The examiner 
indicated in the 1974 field examination report that he spoke 
with one of the appellant's neighbors, who reported that she 
personally knew that the appellant and A.P. were legally 
married in the barrio church.  The report indicates that 
following the interview of the neighbor, the examiner deposed 
the appellant and she readily disclosed that she was 
ceremoniously married to A.P. for approximately 10 years.  
The deposition reflects that the appellant knew she was 
trying to have death compensation benefits reinstated, but 
she denied knowing any details concerning the claim; she only 
placed her thumbprint on the paperwork prepared for her.  The 
examiner also reported that he examined the original marriage 
contract.  A June 1974 certified copy of a Certificate of 
Marriage reflects that the appellant married A.P. in August 
1957.

Since the November 1988 agency decision, the appellant 
submitted another certification of Mr. P's death from the 
Office of the Local Civil Registrar, Municipality of 
Bugallon, Pangasinan, which was issued in November 1997 and a 
June 2002 affidavit from T.C.D., the appellant's son.  The 
appellant also testified in January 2002 in a personal 
hearing at the RO.  Her testimony indicates that she heard 
from "some sources" that her benefits might be restored 
since her husband died.  (T. at p. 1)  Her testimony also 
indicates that she had a death certificate to submit and she 
requested the VA pity her and restore her forfeited benefits.  
(T. at p. 2)  T.C. D. avers in his June 2002 affidavit, the 
appellant is "already old woman and very pitiful."  He 
continues, "my mother is very necessary to reclaim her 
benefits because she is the principal beneficiary of my 
father (the veteran) member of the USAFFE who died in Bataan, 
Philippines, during World War II."

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

Review of the record indicates the appellant failed to submit 
new and material evidence, which would necessitate reopening 
and reconsidering the forfeiture of all VA benefits.  The 
only issue of factual and legal consequence was whether she 
committed fraud in 1974, as the February 1975 agency decision 
concluded.  The evidence she submitted established that she 
had become Mr. P's widow in 1980, but it had no bearing on 
whether she fraudulently concealed her marriage to Mr. P in 
1974, six years before Mr. P's death.  The Board must also 
point out that the file contained several certifications of 
Mr. P's death from numerous sources submitted in the 1980s.  
Thus, the fact of his death was previously established and 
further evidence of his death was redundant.  Consequently, 
the Board finds that the newly submitted evidence fails to 
address an unestablished fact necessary to substantiate the 
appellant's claim and the newly submitted evidence does not 
raise a reasonable possibility of substantiating her claim.  
Accordingly, the appellant's claim for reconsideration of the 
May 1974 forfeiture of VA benefits based on new and material 
evidence is denied.








ORDER

New and material evidence not having been received to reopen 
the veteran's claim for reconsideration of the forfeiture of 
VA benefits, the claim is not reopened.




	                        
____________________________________________
	V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



